1
                                                                                JS-6
2
3
4
5
6
                                 UNITED STATES DISTRICT COURT
7
                                CENTRAL DISTRICT OF CALIFORNIA
8
9
10   PAUL J. HULTMAN,                                  Case No. EDCV 18-1439-CJC (LAL)

11                                   Petitioner,       JUDGMENT
12                         v.

13   DANIEL PARAMO, Warden,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19           IT IS ADJUDGED that the First Amended Petition is denied and this action is dismissed
20   with prejudice.
21
     DATED: March 30, 2020                         ________________________________________
22                                                 HONORABLE CORMAC J. CARNEY
23                                                 UNITED STATES DISTRICT JUDGE

24
25
26
27
28
